DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/23/2022 has been entered.  Claims 10, 18 and 19 have been amended; no claims have been canceled (claims 1-9, 11-13 and 15-17 were canceled in previous amendments); and no new claims have been added.  Claims 10, 14 and 18-20 remain pending in the application.  The rejections of claims 10, 14 and 18-20 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to claim 10 and 18-19.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 10, 14 and 18-20 have been considered, but are not persuasive.  
Applicant amended independent claims 10 and 18-19 to recite “wherein a mapping position of the demodulation reference signal is determined based on different configuration types based on the information of the configuration.”  As support for the amendment, on page 7 of the Remarks filed on 03/23/2022, Applicant cites Figures 5A and 5B as well as paragraphs [0048], [0062] and [0069].  However neither Figures 5A and 5B nor paragraphs [0048], [0062] and [0069] disclose different configuration types that a mapping position of the demodulation reference signal is determined based on.  In fact, Applicant’s specification does not mention configuration types.  Rather, Applicant’s specification discloses that mapping patterns may be grouped based on a predetermined condition.  Indeed, FIG. 5A illustrates a first group of a plurality (3) of mapping patterns (group #A) and FIG. 5B illustrates a second group of a plurality (3) of mapping patterns (group #B).  First a mapping pattern group is chosen and within one of the groups, a mapping pattern is selected which dictates a mapping position of the demodulation reference signal as shown in FIGs. 5A and 5B.  See paragraphs [0061] – [0063] and [0069] of Applicant’s specification as filed.  The above features upon which Applicant’s arguments rely are not recited in the rejected claims.  Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Merely reciting “wherein a mapping position of the demodulation reference signal is determined based on different configuration types based on the information of the configuration” is insufficient to claim the features disclosed in FIGs. 5A and 5B and paragraphs [0061] – [0063] and [0069].  
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10, 14 and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Applicant amended independent claims 10 and 18-19 to recite “wherein a mapping position of the demodulation reference signal is determined based on different configuration types based on the information of the configuration.”  However, Applicant’s specification provides no support for this amendment.  As previously mentioned, Applicant cites Figures 5A and 5B as well as paragraphs [0048], [0062] and [0069].  However neither Figures 5A and 5B nor paragraphs [0048], [0062] and [0069] disclose different configuration types that a mapping position of the demodulation reference signal is determined based on.  In fact, Applicant’s specification does not mention configuration types.  Paragraph [0048] discloses that each mapping pattern indicates the mapping position of a demodulation RS.  Paragraphs [0061] – [0063] and [0069] disclose that mapping pattern candidates are grouped based on a predetermined condition, a group of mapping patterns is selected and within the selected group,  a preferable mapping pattern is selected.  FIGs. 5A and 5B illustrate two groups (group #A and group #B) of mapping pattern candidates, each group including a plurality of mapping pattern candidates as described in paragraphs [0062] – [0063].  Paragraph [0069] discloses that a radio base station has a configuration that determines group #A or group #B on the basis of a predetermined condition and selects a preferable mapping pattern from among the mapping pattern candidates included in the determined group.  Thus, the limitation “wherein a mapping position of the demodulation reference signal is determined based on different configuration types based on the information of the configuration” claims subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  To cure the 112(a) rejection, the Examiner recommends that the Applicant amend the independent claims to include the above discussed features disclosed in paragraphs [0061] – [0063] and [0069] of Applicant’s specification as filed.
	Claim 14 is rejected under § 112(a) based on being dependent upon claim 10.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US PG Pub 2016/0087709 A1, hereinafter “Horiuchi”), in view of Miao et al. (US PG Pub 2015/0282123 A1, hereinafter “Miao”), in view of Gao et al. (US PG Pub 2019/0037554 A1, hereinafter “Gao”), and further in view of Ng et al. (US PG Pub 2014/0241150 A1, hereinafter “Ng”).
	Regarding claim 10, Horiuchi teaches a terminal (FIG. 10; ¶ [0035]), comprising: a receiver (FIG. 10 reception section 201) that receives, via higher layer signaling, information of a configuration indicative of a group of resources among a plurality of groups of resources to which a demodulation reference signal is mapped (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling; The DMRS mapping pattern candidates illustrated in FIGs. 1 through 6 illustrate that the mapping pattern candidates themselves indicate configuration information of a group of resources among a plurality of groups of resources (i.e. a plurality of groups of time-frequency resource elements) to which a demodulation reference signal is mapped)) and receives downlink control information (DCI) including an index (¶ [0063] a base station . . . indicates the selected DMRS mapping pattern to the terminal via DCI; FIGs. 11A and 11B shows 6 bits corresponding to DMRS groups ABCDEF.  Depending on how a bit is set (i.e. index) determines the DMRS pattern); and a processor (FIG. 10 demodulation section 203; ¶ [0155] – [0156] functional blocks, such as the demodulation section 203, is implemented as a processor; ¶ [0063]) that controls reception of a demodulation reference signal using a resource among the group of resources based on the index and the group of resources (¶ [0111] Demodulation section 203 identifies the positions of DMRSs on the basis of the information indicating the DMRS mapping pattern . . . and performs channel estimation using the DMRSs {interpreted as the demodulation section controls reception of the DMRS based on information indicating the selected the DMRS mapping pattern and the DMRSs (i.e. time/frequency resource elements) themselves}); wherein an additional demodulation reference signal is further mapped (FIG. 11A, ¶ [0121] illustrates that in addition to DMRS A mapped as shown, an additional DMRS C is also mapped in symbols 5 and 6 of a first slot); wherein a position of the additional demodulation reference signal is configured by the higher layer signaling (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling; FIG. 11A illustrates an example of the DMRS mapping patterns.  Thus, the additional DMRS C included in the mapping pattern of FIG. 11A is configured by the higher layer signaling; ¶ [0111] Demodulation section 203 identifies the positions of DMRSs on the basis of the information indicating the DMRS mapping pattern), wherein the processor controls reception of the additional demodulation reference signal (FIG. 10 demodulation section 203; ¶¶ [0111], [0155] – [0156]), and wherein a mapping position of the demodulation reference signal is determined based on different configuration types based on the information of the configuration (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling; The DMRS mapping pattern candidates illustrated in FIGs. 1 through 6 illustrate that the mapping pattern candidates themselves indicate configuration information of a group of resources among a plurality of groups of resources; ¶ [0014] FIGS. 2A and 2B illustrate an example of a DMRS mapping pattern in which DMRSs are reduced in the frequency-domain direction (i.e. a first configuration type); ¶ [0016] FIG. 3 illustrates an example of a DMRS mapping pattern in which DMRSs are reduced in the time-domain direction (i.e. a second configuration type).  Thus, a mapping position of the DMRS shown in the mapping patterns of FIGs. 2 and 3 is determined based on different configuration types (using a broadest reasonable interpretation, DMRS reduced in the frequency domain direction or time domain direction reads on different configuration types) based on the information of the configuration indicated by the base station). 
	Horiuchi does not explicitly teach that the higher layer signaling is RRC signaling, that the DMRS is received in a PDSCH, and does not teach wherein a maximum number of symbols to which the demodulation reference signal is mapped to a resource for the PDSCH is configured by the RRC signaling, and wherein the demodulation reference signal is mapped to no physical resource where the demodulation reference signal overlaps with another reference signal in the PDSCH.  
In analogous art, Miao teaches that higher layer signaling is RRC signaling (¶ [0030] discloses that the eNB transmits to a UE DMRS pattern information via RRC signaling) and teaches that the DMRS is received in a PDSCH (¶ [0024] . . . the eNB 104 can signal which particular DMRS pattern is used for the current PDSCH transmission; see also ¶ [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi to transmit DMRS (and additional DMRS) in a PDSCH using RRC signaling as taught by Miao.  One would have been motivated to do so in order to adapt the DMRS and additional DMRS transmission taught by Horiuchi to compensate for wireless channel conditions affecting the DMRS as taught by Miao.   Doing so improves the quality of the communication signal received by the wireless device.  (Miao ¶ [0002])
The combination of Horiuchi and Miao does not explicitly teach wherein a maximum number of symbols to which the demodulation reference signal is mapped to a resource for the PDSCH is configured by the RRC signaling and wherein the demodulation reference signal is mapped to no physical resource where the demodulation reference signal overlaps with another reference signal in the PDSCH.  
In analogous art, Gao teaches wherein a maximum number of symbols to which the demodulation reference signal is mapped to a resource for the PDSCH is configured by higher layer signaling (FIG. 1C; ¶ [0007] illustrates and discloses that DMRS is configured in a PDSCH structure; ¶ [0056] in a L-symbol-based TTI, the number of DMRS (K, K>=0) may be configured semi-statically, for example, by higher level signaling and L-K symbols are configured for data/control information {interpreted as the maximum number of symbols K to which demodulation symbols are mapped is configured by higher layer signaling and the remaining L-K symbols are used for data/control information}; ¶ [0090] . . . downlink DMRS may be transmitted from the base station to the user equipment. . . . the downlink DMRS trigger may include . . . the number of symbols that the downlink DMRS occupies {reads on maximum number of symbols to which the demodulation reference signal is mapped}; time duration of the triggered downlink DMRS; resource allocation for the downlink DMRS; and candidate symbol position(s) on which the downlink DMRS occupies in the downlink TTI.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Horiuchi and Miao to transmit the maximum number of symbols to which DMRS are mapped as well as other information regarding the DMRSs as taught by Gao.   One would have been motivated to do so in order to inform a UE where to locate DMRSs used to demodulate data, thereby increasing processing efficiency in the UE, which maximizes battery power.  
The combination of Horiuchi, Miao and Gao does not explicitly teach wherein the demodulation reference signal is mapped to no physical resource where the demodulation reference signal overlaps with another reference signal in the PDSCH.
In analogous art, Ng teaches wherein the demodulation reference signal is mapped to no physical resource where the demodulation reference signal overlaps with another reference signal in the PDSCH (¶ [0096] – [0098] disclose that DMRSs that collide with the PSS/SSS (reads on another reference signal) in the PDSCH are removed.  Thus, the DMRS is mapped to no physical resource when it would overlap with the PSS/SSS in the PDSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Horiuchi, Miao and Gao to remove DMRS when it would overlap with PSS/SSS as taught by Ng.   One would have been motivated to do so in order to ensure that the UE timely receives signals for synchronizing with the base station, thereby increasing communication quality and system throughput.  (Ng ¶ [0098])

	Regarding claim 18, Horiuchi teaches a base station (FIG. 9, ¶ [0096]), comprising: a transmitter (FIG. 9 transmission section 106) that transmits, via higher layer signaling, information of a configuration indicative of a group of resources among a plurality of groups of resources to which a demodulation reference signal is mapped (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling; The DMRS mapping pattern candidates illustrated in FIGs. 1 through 6 illustrate that the mapping pattern candidates themselves indicate configuration information of a group of resources among a plurality of groups of resources (i.e. a plurality of groups of time-frequency resource elements) to which a demodulation reference signal is mapped)); and transmits downlink control information (DCI) including an index (¶ [0063] a base station . . . indicates the selected DMRS mapping pattern to the terminal via DCI; FIGs. 11A and 11B shows 6 bits corresponding to DMRS groups ABCDEF.  Depending on how a bit is set (i.e. index) determines the DMRS pattern); and a processor (FIG. 9 reference signal configuration section 101; ¶ [0155] – [0156] functional blocks, such as the reference signal configuration section 10, are implemented as a processor) that maps a demodulation reference signal to a resource among the group of resources based on the index and the group of resources (¶ [0097] Reference signal configuration section 101 generates DMRSs. In addition, reference signal configuration section 101 determines a DMRS mapping pattern for each terminal 200. Specifically, reference signal configuration section 101 selects some candidates from all of the mapping patterns. In addition, reference signal configuration section 101 determines a final DMRS mapping pattern for each subframe (final mapping pattern from all of the mapping patterns reads on information indicative of an index; the resources in the final mapping pattern to which the DMRS is mapped reads on mapping . . . based on the group of resources); wherein an additional demodulation reference signal is further mapped (FIG. 11A, ¶ [0121] illustrates that in addition to DMRS A mapped as shown, an additional DMRS C is also mapped in symbols 5 and 6 of a first slot); wherein a position of the additional demodulation reference signal is configured by the higher layer signaling (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling; FIG. 11A illustrates an example of the DMRS mapping patterns.  Thus, the additional DMRS C included in the mapping pattern of FIG. 11A is configured by the higher layer signaling; ¶ [0111] Demodulation section 203 identifies the positions of DMRSs on the basis of the information indicating the DMRS mapping pattern {interpreted as because the UE identifies positions of DMRS on the basis of information from the base station indicating the DMRS mapping pattern, the base station configures a position of the additional DMRS C in FIG. 11A), wherein the processor controls transmission of the additional demodulation reference signal (FIG. 9 reference signal configuration section 101 along with transmission section 106), and wherein a mapping position of the demodulation reference signal is determined based on different configuration types based on the information of the configuration (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling; The DMRS mapping pattern candidates illustrated in FIGs. 1 through 6 illustrate that the mapping pattern candidates themselves indicate configuration information of a group of resources among a plurality of groups of resources; ¶ [0014] FIGS. 2A and 2B illustrate an example of a DMRS mapping pattern in which DMRSs are reduced in the frequency-domain direction (i.e. a first configuration type); ¶ [0016] FIG. 3 illustrates an example of a DMRS mapping pattern in which DMRSs are reduced in the time-domain direction (i.e. a second configuration type).  Thus, a mapping position of the DMRS shown in the mapping patterns of FIGs. 2 and 3 is determined based on different configuration types (using a broadest reasonable interpretation, DMRS reduced in the frequency domain direction or time domain direction reads on different configuration types) based on the information of the configuration indicated by the base station). 
Horiuchi does not explicitly teach that the higher layer signaling is RRC signaling, that demodulation reference signal is mapped to a resource for a physical downlink shared channel (PDSCH), and does not teach wherein a maximum number of symbols to which the demodulation reference signal is mapped to the resource for the PDSCH is configured by the RRC signaling, and wherein the demodulation reference signal is mapped to no physical resource where the demodulation reference signal overlaps with another reference signal in the PDSCH.  
In analogous art, Miao teaches that higher layer signaling is RRC signaling (¶ [0030] discloses that the eNB transmits to a UE DMRS pattern information via RRC signaling) and that demodulation reference signal is mapped to a resource for a physical downlink shared channel (PDSCH) (¶ [0024] eNB 104 can signal which particular DMRS pattern is used for the current PDSCH transmission; see also ¶ [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi to transmit DMRS (and additional DMRS) in a PDSCH using RRC signaling as taught by Miao.  One would have been motivated to do so in order to adapt the DMRS and additional DMRS transmission taught by Horiuchi to compensate for wireless channel conditions affecting the DMRS as taught by Miao.   Doing so improves the quality of the communication signal received by the wireless device.  (Miao ¶ [0002])
 The combination of Horiuchi and Miao does not explicitly teach wherein a maximum number of symbols to which the demodulation reference signal is mapped to the resource for the PDSCH is configured by the RRC signaling and wherein the demodulation reference signal is mapped to no physical resource where the demodulation reference signal overlaps with another reference signal in the PDSCH.  
In analogous art, Gao teaches wherein a maximum number of symbols to which the demodulation reference signal is mapped to the resource for the PDSCH is configured by higher layer signaling (FIG. 1C; ¶ [0007] illustrates and discloses that DMRS is configured in a PDSCH structure; ¶ [0056] in a L-symbol-based TTI, the number of DMRS (K, K>=0) may be configured semi-statically, for example, by higher level signaling and L-K symbols are configured for data/control information {interpreted as the maximum number of symbols K to which demodulation symbols are mapped is configured by higher layer signaling and the remaining L-K symbols are used for data/control information}; ¶ [0090] . . . downlink DMRS may be transmitted from the base station to the user equipment. . . . the downlink DMRS trigger may include . . . the number of symbols that the downlink DMRS occupies {reads on maximum number of symbols to which the demodulation reference signal is mapped}; time duration of the triggered downlink DMRS; resource allocation for the downlink DMRS; and candidate symbol position(s) on which the downlink DMRS occupies in the downlink TTI.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Horiuchi and Miao to transmit the maximum number of symbols to which DMRS are mapped as well as other information regarding the DMRSs as taught by Gao.   One would have been motivated to do so in order to inform a UE where to locate DMRSs used to demodulate data, thereby increasing processing efficiency in the UE which maximizes battery power.  
The combination of Horiuchi, Miao and Gao does not explicitly teach wherein the demodulation reference signal is mapped to no physical resource where the demodulation reference signal overlaps with another reference signal in the PDSCH.
In analogous art, Ng teaches wherein the demodulation reference signal is mapped to no physical resource where the demodulation reference signal overlaps with another reference signal in the PDSCH (¶ [0096] – [0098] disclose that DMRSs that collide with the PSS/SSS (reads on another reference signal) in the PDSCH are removed.  Thus, the DMRS is mapped to no physical resource when it would overlap with the PSS/SSS in the PDSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Horiuchi, Miao and Gao to remove DMRS when it would overlap with PSS/SSS as taught by Ng.   One would have been motivated to do so in order to ensure that the UE timely receives signals for synchronizing with the base station, thereby increasing communication quality and system throughput.  (Ng ¶ [0098])

	Regarding claim 19, Horiuchi teaches a wireless communication system (¶ [0086]) comprising a base station (FIG. 9, ¶ [0096]) and a terminal (FIG. 10, ¶ [0108]), wherein the base station comprises: a transmitter (FIG. 9 transmission section 106) that transmits, via higher layer signaling, information of a configuration indicative of a group of resources among a plurality of groups of resources to which a demodulation reference signal is mapped (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling; The DMRS mapping pattern candidates illustrated in FIGs. 1 through 6 illustrate that the mapping pattern candidates themselves indicate configuration information of a group of resources among a plurality of groups of resources (i.e. a plurality of groups of time-frequency resource elements) to which a demodulation reference signal is mapped)), and transmits downlink control information (DCI) including an index (¶ [0063] a base station . . . indicates the selected DMRS mapping pattern to the terminal via DCI; FIGs. 11A and 11B shows 6 bits corresponding to DMRS groups ABCDEF.  Depending on how a bit is set (i.e. index) determines the DMRS pattern); and a first processor (FIG. 9 reference signal configuration section 101; ¶ [0155] – [0156] functional blocks, such as the reference signal configuration section 10, are implemented as a processor) that maps a demodulation reference signal to a resource among the group of resources based on the index and the group of resources (¶ [0097] Reference signal configuration section 101 generates DMRSs. In addition, reference signal configuration section 101 determines a DMRS mapping pattern for each terminal 200. Specifically, reference signal configuration section 101 selects some candidates from all of the mapping patterns. In addition, reference signal configuration section 101 determines a final DMRS mapping pattern for each subframe (final mapping pattern from all of the mapping patterns reads on information indicative of an index; the resources in the final mapping pattern to which the DMRS is mapped reads on mapping . . . based on the group of resources); wherein the terminal comprises: a receiver (FIG. 10 reception section 201) that receives, via higher layer signaling, the information of the configuration indicative of the group of resources among the plurality of groups of resources to which the demodulation reference signal is mapped (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling; The DMRS mapping pattern candidates illustrated in FIGs. 1 through 6 illustrate that the mapping pattern candidates themselves indicate configuration information of a group of resources among a plurality of groups of resources (i.e. a plurality of groups of time-frequency resource elements) to which a demodulation reference signal is mapped)) and the DCI including the index(¶ [0063] a base station . . . indicates the selected DMRS mapping pattern to the terminal via DCI; FIGs. 11A and 11B shows 6 bits corresponding to DMRS groups ABCDEF.  Depending on how a bit is set (i.e. index) determines the DMRS pattern); and a second processor (FIG. 10 demodulation section 203; ¶ [0155] – [0156] functional blocks, such as the demodulation section 203, is implemented as a processor; ¶ [0063]) that controls reception of the demodulation reference signal using the resource among the group of resources based on the index and the group of resources (¶ [0111] Demodulation section 203 identifies the positions of DMRSs on the basis of the information indicating the DMRS mapping pattern . . . and performs channel estimation using the DMRSs {interpreted as the demodulation section controls reception of the DMRS based on information indicating the selected the DMRS mapping pattern and the DMRSs (i.e. time/frequency resource elements) themselves}); wherein an additional demodulation reference signal is further mapped (FIG. 11A, ¶ [0121] illustrates that in addition to DMRS A mapped as shown, an additional DMRS C is also mapped in symbols 5 and 6 of a first slot); wherein a position of the additional demodulation reference signal is configured by the higher layer signaling (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling; FIG. 11A illustrates an example of the DMRS mapping patterns.  Thus, the additional DMRS C included in the mapping pattern of FIG. 11A is configured by the higher layer signaling; ¶ [0111] Demodulation section 203 identifies the positions of DMRSs on the basis of the information indicating the DMRS mapping pattern), wherein the second processor controls reception of the additional demodulation reference signal (FIG. 10 demodulation section 203; ¶¶ [0111], [0155] – [0156]), and wherein a mapping position of the demodulation reference signal is determined based on different configuration types based on the information of the configuration (¶ [0063] a base station indicates DMRS mapping pattern candidates to a terminal via higher layer signaling; The DMRS mapping pattern candidates illustrated in FIGs. 1 through 6 illustrate that the mapping pattern candidates themselves indicate configuration information of a group of resources among a plurality of groups of resources; ¶ [0014] FIGS. 2A and 2B illustrate an example of a DMRS mapping pattern in which DMRSs are reduced in the frequency-domain direction (i.e. a first configuration type); ¶ [0016] FIG. 3 illustrates an example of a DMRS mapping pattern in which DMRSs are reduced in the time-domain direction (i.e. a second configuration type).  Thus, a mapping position of the DMRS shown in the mapping patterns of FIGs. 2 and 3 is determined based on different configuration types (using a broadest reasonable interpretation, DMRS reduced in the frequency domain direction or time domain direction reads on different configuration types) based on the information of the configuration indicated by the base station). 
Horiuchi does not explicitly teach that the higher layer signaling is RRC signaling, that the DMRSs are transmitted/received in a PDSCH, and does not teach wherein a maximum number of symbols to which the demodulation reference signal is mapped to a resource for the PDSCH is configured by the RRC signaling, and wherein the demodulation reference signal is mapped to no physical resource where the demodulation reference signal overlaps with another reference signal in the PDSCH.  
In analogous art, Miao teaches that higher layer signaling is RRC signaling (¶ [0030] discloses that the eNB transmits to a UE DMRS pattern information via RRC signaling) and teaches that the DMRSs are transmitted/received in a PDSCH (¶ [0024] eNB 104 can signal which particular DMRS pattern is used for the current PDSCH transmission; see also ¶ [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi to transmit DMRS (and additional DMRS) in a PDSCH using RRC signaling as taught by Miao.  One would have been motivated to do so in order to adapt the DMRS and additional DMRS transmission taught by Horiuchi to compensate for wireless channel conditions affecting the DMRS as taught by Miao.   Doing so improves the quality of the communication signal received by the wireless device.  (Miao ¶ [0002])
	The combination of Horiuchi and Miao does not explicitly teach wherein a maximum number of symbols to which the demodulation reference signal is mapped to a resource for the PDSCH is configured by the RRC signaling and wherein the demodulation reference signal is mapped to no physical resource where the demodulation reference signal overlaps with another reference signal in the PDSCH.  
In analogous art, Gao teaches wherein a maximum number of symbols to which the demodulation reference signal is mapped to a resource for the PDSCH is configured by higher layer signaling (FIG. 1C; ¶ [0007] illustrates and discloses that DMRS is configured in a PDSCH structure; ¶ [0056] in a L-symbol-based TTI, the number of DMRS (K, K>=0) may be configured semi-statically, for example, by higher level signaling and L-K symbols are configured for data/control information {interpreted as the maximum number of symbols K to which demodulation symbols are mapped is configured by higher layer signaling and the remaining L-K symbols are used for data/control information}; ¶ [0090] . . . downlink DMRS may be transmitted from the base station to the user equipment. . . . the downlink DMRS trigger may include . . . the number of symbols that the downlink DMRS occupies {reads on maximum number of symbols to which the demodulation reference signal is mapped}; time duration of the triggered downlink DMRS; resource allocation for the downlink DMRS; and candidate symbol position(s) on which the downlink DMRS occupies in the downlink TTI.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Horiuchi and Miao to transmit the maximum number of symbols to which DMRS are mapped as well as other information regarding the DMRSs as taught by Gao.   One would have been motivated to do so in order to inform a UE where to locate DMRSs used to demodulate data, thereby increasing processing efficiency in the UE, which maximizes battery power.  
The combination of Horiuchi, Miao and Gao does not explicitly teach wherein the demodulation reference signal is mapped to no physical resource where the demodulation reference signal overlaps with another reference signal in the PDSCH.
In analogous art, Ng teaches wherein the demodulation reference signal is mapped to no physical resource where the demodulation reference signal overlaps with another reference signal in the PDSCH (¶ [0096] – [0098] disclose that DMRSs that collide with the PSS/SSS (reads on another reference signal) in the PDSCH are removed.  Thus, the DMRS is mapped to no physical resource when it would overlap with the PSS/SSS in the PDSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Horiuchi, Miao and Gao to remove DMRS when it would overlap with PSS/SSS as taught by Ng.   One would have been motivated to do so in order to ensure that the UE timely receives signals for synchronizing with the base station, thereby increasing communication quality and system throughput.  (Ng ¶ [0098])

	Regarding claim 20, the combination of Horiuchi, Miao, Gao and Ng, specifically Horiuchi, teaches wherein a number of symbols to which the demodulation reference signal is mapped is configured by the DCI (¶ [0063] the selected DMRS mapping pattern reads on DCI including symbol information; FIG. 3, ¶ [0016] illustrates and discloses a DMRS mapping pattern that includes OFDM symbols in the time domain.  See also FIG. 11(A) that illustrates a DMRS mapping pattern that includes OFDM symbols in the time domain.  Both mapping patterns include the number of symbols to which the demodulation reference signal is mapped.  Because the base station indicates the selected DMRS mapping pattern to the terminal via DCI, the number of symbols to which the demodulation reference signal is mapped is configured by the DCI   For example, the mapping pattern in FIG. 11A illustrates that the number of symbols to which the demodulation reference signal (e.g. DMRS A) is mapped is 2 (symbols 5 and 6)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi, in view of Miao, in view of Gao, in view of Ng and further in view of Bendlin et al. (US PG Pub 2018/0110041 A1, hereinafter “Bendlin”).
	Regarding claim 14, the combination of Horiuchi, Miao, Gao and Ng does not explicitly teach the demodulation reference signal is mapped to a position more rearward than a physical resource reserved for another signal in a time direction in the PDSCH.
	In analogous art, Bendlin teaches the demodulation reference signal is mapped to a position more rearward than a physical resource reserved for another signal in a time direction (¶ [0042] discloses that in some subframes the DMRS pattern may shift by P symbols to the left/right to avoid collision with other synchronization signals (i.e. a  DMRS pattern shifted by P symbols to the left reads on DMRS mapped to a position more rearward than a physical resource reserved for another signal in a time direction)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to map the DMRS in the PDSCH taught by the combination of Horiuchi, Miao, Gao and Ng to a resource element other than that occupied by a synchronization signal (such as the PSS or SSS taught by Ng) as taught by Bendlin.  One would have been motivated to do so in order for the DMRS to avoid collision with the synchronization signal ensuring that the UE receives both important synchronization signals and the DMRS, thereby increasing communication quality between the base station and UE.  (Bendlin ¶ [0042])

Conclusion
TTHIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413